Louisa Faris sued John Edgar Faris for divorce and a property settlement. The chancellor answered her prayer in the affirmative. John Edgar interposed no objection to that part of the final decree granting the divorce but appeals from that part requiring the property settlement.
Between them, Louisa and John Edgar had dipped five times in the matrimonial pool and both had grown children, the product of these ventures. She was a petite heiress and contributed over eight thousand dollars to the matrimonial venture; he was a carpenter, contributed a thirst for "little brown jug," a lusty appetite, but no purse or scrip. They lived together about five years before domestic felicity commenced to sputter.
It appears that the property in question was paid for with Louisa's money but by inadvertence was deeded to them as tenants in common or by the entireties. John Edgar contends that it was badly run down and that he should be permitted to keep half interest for labor performed in reconditioning it. The master found that Louisa married John Edgar in the hope that he would do what he contends that he did but that he actually worked very little, that he "soldiered" on the job, and contributed nothing to the family budget from which he got five years board and lodging.
It appears that Louisa went angling for a gigilo and John Edgar for a featherbed. The chancellor found that they angled in vain. He held that John Edgar should not reap where he did not sow and that Louisa should pay the cost of this proceeding including attorney's fees.
We find no fault in his decree.
Affirmed.
BUFORD, C. J., CHAPMAN and ADAMS, JJ., concur. *Page 8